Case 1:17-cr-00069-RDB Document 146 Filed 10/11/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA :

v. : CRIMINAL NO. MJG-17-0069
HAROLD T. MARTIN, III :
Defendant. *

MEMORANDUM OF UNDERSTANDING REGARDING RECEIPT OF
CLASSIFIED INFORMATION

Having familiarized myself with the applicable statutes, regulations, and orders, including
but not limited to, Title 18 United States Code, sections 793, 794, 798, and 1924; the Intelligence
Agents Identities Protection Act, Title 50 U.S.C. Section 421; Title 18 U.S.C. Section 641; Title
50 U.S.C. Section 783; and Executive Order 13526, I understand that I may be the recipient of
information and documents that concern the present and future security of the United States and
Which belong to the United States, and that such documents and information together with the
methods and sources of collecting it are classified by the United States Government. In
consideration for the disclosure of classified information and documents:

(l) I agree that I shall never divulge', publish, or reveal either by word, conduct
or any other means, such classified documents and information unless specifically authorized in
writing to do so by an authorized representative of the United States Government; or as expressly
authorized by the Court pursuant to the Classified Information Procedures Act and the Protective
Order entered in United States v. Harold T. Martin, III, criminal number MJG-17-0069, District

of Maryland.

Case 1:17-cr-00069-RDB Document 146 Filed 10/11/18 Page 2 of 2

(2) I agree that this Memorandum will remain forever binding on me.
(3) I have received, read, and understand the Protective Order entered by the
United States District Court for the District of Maryland on 40 ¢'f , 2013, in United

Stales v. Haro!d T. Mariin, IH, criminal number MJG-l7-0069, relating to classified information,
and l agree to comply with the provisions thereof

(4) l understand that any prior contractual obligations that may bind me to
continue to protect classified information remain in full force and effect, and are not superseded
by this Memorandum of Understanding. Additionally, l understand that this Memorandum of
Understanding does not absolve me of any criminal or civil penalties that may otherwise be

imposed upon me as a result of my unauthorized disclosure of classified information

/

L%i( 3 Q,Lz/M

Larry Daniel Date

 

